Title: To John Adams from William Cranch, 17 February 1825
From: Cranch, William
To: Adams, John


				
					Dear Sir
					Washington 17. feb. 1825.
				
				Permit me to congratulate you on the result of the late election.I rejoice because it has not been the work of faction—because it is the triumph of Independence over the despotism of party; because it has broken down that old Virginian aristocracy which for 24 years has been sitting like an incubus upon the Administration of our country; because I see that the country is returning to the good old principles of 1776—and especially because you have lived to see it.The general impression seems to be that Mr. Clay will accept the place of Secy. of State, but as I meddle very little with politics it I can not say that much reliance should be placed on any information  I may give—Accept, Dr Sir, my gratitude & respect
				
					W. Cranch.
				
					
				
			